Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Scholz on September 16, 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claims 22-24 have been canceled.
Claim 26, line 8, [an antenna] was changed to --- a ring-shaped antenna with a radius of curvature --- was inserted therefore; line 10 the second occurrence of [wherein] was deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or fairly suggest a bonded abrasive wheel with a communication circuit coupled thereto, the circuit comprising: a ring-shaped antenna with a radius of curvature embedded within the wheel, the antenna comprising a mesh having a plurality of openings defined between plurality of strands of the mesh wherein, in cross section, a total area of all the plurality of openings is between 5-20 times smaller than a central opening defined by antenna having the radius of curvature, as specifically claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






EM
September 16, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723